Title: John Thaxter to John Quincy Adams, 22 December 1781
From: Thaxter, John
To: Adams, John Quincy


     
      Mon cher Ami
      Amsterdam ce 22. Decembre 1781
     
     J’ai bien-recu les Lettres que vous m’avez fait l’honneur de m’ecrire de Francfort et de Berlin. Votre Lettre de St. Petersbourg sous la date de 8/19 7bre. est aussi parvenue. Je vous suis très obligé pour toutes les trois. J’ai été fort content de vos observations sur le Caractere, les manieres et les coutumes des Peuples de ces pays dans lequels vous avez voyagé: et je vous prie de vouloir bien m’envoyer de terns en terns quelques morceaux de votre Journal, parce que je suis persuade que c’est plein des remarques et des choses extrémement interressantes. Je suis étonné que vous navez pas trouvé plus des Villes entre Berlin et St. Petersbourg, et que le terrein est si stérile. Com­ment trouvez vous les Villes de Dantzic, de Konigsberg, de Memel, de Riga, de Narva, et enfin la grande Ville de St. Petersbourg? Monsieur Dana a remarqué dans ses Lettres que cette derniere Ville etoit la plus belle et la plus magnifique du monde. Ayez la bonte de m’ecrire tout ce que vous pensez ou remarquez de cette Ville.
     J’espere que Monsieur votre Frere est parti de Bilbao. Vous savez bien qu’il est parti d’ici premierement dans la Sud Caroline et qu’il est arrivé a Corogne en Espagne dans le mois de ybre. Après il se trouvoit abord d’un Corsaire Americain destiné a Bilbao, ou il est heureusment arrivé. Nos dernieres Lettres de cet endroit-la sont sous la date de 30. Novembre, et ces Messieurs, qui sont là, ecrivoient qu’ils doivent partir sur le champ, tellement que nous attendons la nouvelle de leur départ incessament.
     Je vous felicite très sincerement sur la prise de Milord Cornwallis avec toute son Armée: c’est un evénément très important pour notre chere patrie.
     J’espere que vous trouvez votre situation très agreable et avantageuse. Prenez garde de votre santé. Suivez assidument vos études et je vous conseille en ami a suivre les conseils de Monsieur D. dans toutes choses. Croyez moi, mon cher, qu’il est votre meilleur Ami dans ce pays-la. II n’y a personne plus capable que lui, ou plus prêt de vous aider et conseiller en tout ce qui vous regarde. Fait bien des Complimens a Mr. D. Tous vos Amis m’ont prie de vous faire leurs Complimens. Soyez assuré de mon affection pour vous et croyez moi que je suis très sincerement votre fidele Ami et Serviteur.
     
      Voila une Lettre pleine des fautes—n’importe. Peut-être vous pouvez la comprendre; mais si vous ne pouvez pas, dit moi franchement.—Adieu.
     
    